     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


AJIMARY NJIE,                            Case No.:

                  Plaintiff,
                                         COMPLAINT AND
v.                                       DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.; EQUIFAX                    1. FCRA, 15 U.S.C. §1681 et seq.
INFORMATION SERVICES, LLC;
TRANS UNION LLC,


                  Defendants.




      NOW COMES Plaintiff Ajimary Njie (“Plaintiff”), alleging violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against

Experian Information Solutions, Inc. (“Experian”), Equifax Information Services,

LLC (“Equifax”), and Trans Union LLC (“Trans Union”):

                                 INTRODUCTION

      1.    Plaintiff’s Complaint arises from violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq. by Defendant Experian.

Plaintiff contends Defendant failed to follow reasonable procedures to assure

                                        1
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 2 of 16




maximum possible accuracy in the preparation of Plaintiff’s consumer reports, and

consequently reported inaccurate information about Plaintiff.

                          JURISDICTION AND VENUE

      2.     This Court has federal question jurisdiction because this action arises

out of violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper

pursuant to 15 U.S.C. 1681p (FCRA) (permitting actions to enforce liability in an

appropriate United States District Court).

      3.     Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because Defendant regularly transacts business within this District,

is otherwise subject to personal jurisdiction in this District, and a substantial part of

the events giving rise to the claims occurred in this District.

                                      PARTIES

      4.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      5.     Plaintiff Ajimary Njie is a natural person residing in the city of

Marietta in Cobb County, Georgia.

      6.     Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C.

§1681a(c).



                                           2
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 3 of 16




     7.      Defendant Experian is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). Upon information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

     8.      Defendant Equifax is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f). Upon information and belief, Defendant is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d), to third parties. Equifax can be served through its agent for service of

process, Corporation Service Company, located at 40 Technology Parkway South

#300, Norcross, Georgia, 30092.

     9.      Defendant Trans Union is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). Upon information and belief, Trans Union is regularly

engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined

in 15 U.S.C. § 1681a(d), to third parties. Trans Union can be served through its



                                          3
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 4 of 16




agent for service of process, Prentice Hall Corporation, located at 801 Adlai

Stevenson Drive, Springfield, Illinois 62703.

     10.     During all time pertinent to this Complaint, Defendants were

authorized to conduct business in the State of Georgia and conducted business in

Georgia on a routine and systematic basis.

     11.     Defendants regularly engage in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties.

Defendants regularly furnish consumer reports to third parties for monetary

compensation, fees and other dues, using means and facilities of interstate

commerce, and is therefore a “consumer reporting agency,” as defined by 15

U.S.C. §1681a(f) of the FCRA.

     12.     During all time pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

     13.     Any violation by Defendants were not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.



                                           4
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 5 of 16




                              FACTUAL ALLEGATIONS

      14.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      15.    Defendants report consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

      16.    Defendants’     credit   reports    generally    contain    the      following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers;

(ii) Tradeline Information: this section pertains to consumer credit history, and

includes the type of credit account, credit limit or loan amount, account balance,

payment history, and status; (iii) Public Record Information: this section typically

includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications

for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

      17.    Defendants gain access to consumer information from various

sources, including furnishers who provide consumer information to Defendants,

and information Defendants independently source themself or through third party

                                            5
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 6 of 16




providers/vendors or repositories, including computerized reporting services like

PACER.

      18.    The information reported by Defendants contribute to consumer

creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendants’ consumer credit reports.

      19.    The majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party

algorithms – “scoring” models – to interpret the information in a credit report.

      20.    These algorithms use variables or “attributes” derived from the credit

report to calculate a “credit score,” which ultimately determines consumer

creditworthiness.

      21.    FICO Scores factor the following: Payment history (35%); Amount of

debt (30%); Length of credit history (15%); New credit (10%); and Credit mix

(10%).

      22.    Payment history refers to whether a consumer has paid his or her bills

in the past, and whether these payments have been timely, late or missed.

      23.    The more severe, recent, and frequent late payments are, the greater

the harm to the FICO Score.



                                          6
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 7 of 16




      24.      In factoring the severity of delinquent payments, a FICO Score

considers how late the payment continues to be, how much is owed, how recently

this occurred, and how many delinquent accounts exist. However, once a

delinquent account has been remedied the longer the account stays current the

more a consumer’s FICO Score should increase.

      25.      Defendants obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of her consumer credit report, as

well as the individual account tradelines.

      26.      Defendants are well aware that the effect of a discharge Order in a

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than

those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      27.      Information regarding whether a debt has been reaffirmed or

successfully challenged through an adversary proceeding is retrievable from the

same sources Defendants obtain the bankruptcy case information, as well as from

information provided to Defendants from furnishers of account/tradeline

information.

      28.      Rather than following reasonable procedures to assure maximum

possible accuracy, Defendants report information regarding pre-bankruptcy debts

                                             7
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 8 of 16




even if that information ignores or contradicts information already known by

Defendants, information provided by furnishers of account/tradeline information,

and/or information contained in public court records that Defendants have obtained

through its independent efforts, or could easily obtain through reasonably available

public records.

      29.    Defendants are on continued notice of its inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment

statuses, through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against it for its inaccurate reporting following

a Chapter 7 discharge.

      30.    Plaintiff filed for a voluntary bankruptcy under Chapter 7 of Title

11 of the Bankruptcy Code, on or about August 28, 2019, in the United States

Bankruptcy Court for the Northern District of Georgia (Atlanta), case number no.

19-63531-jwc.

      31.    There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “nondischargeable” pursuant to 11 U.S.C. § 523 et

seq. There were also no requests for relief from the “automatic stay” codified at 11

U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the

Plaintiff on any personal liability for listed debts.

                                            8
      Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 9 of 16




      32.    Accordingly,       Plaintiff       was   discharged   from her Chapter

7 bankruptcy on or about January 10, 2020.

      33.    Upon information and belief following Plaintiff’s Chapter 7

Bankruptcy, Defendants prepared one or more credit reports concerning Plaintiff.

Defendants reported Plaintiff’s Chapter 7 Bankruptcy case information, including

the case number, court, filing date, and discharge.

      34.    Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account

(i.e., individual or joint accounts), the date the accounts were opened, status, and

the date of the last status update.

      35.    For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendants are generally required to report the status of these

debts as discharged through bankruptcy, unless the furnishers provide information

showing that a debt was excludable from discharge.

      36.    Nevertheless, Defendants continued to report one or more accounts

inaccurately, with several late payments between the time the bankruptcy petition

was filed and when Plaintiff received the discharge, instead of accurately reporting

the status of this pre-petition debt as included in or discharged in Chapter 7

Bankruptcy with a $0 balance.

                                            9
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 10 of 16




      37.    Experian   was reporting her       TD   Auto   Finance   Account   (the

“Account”) no. 110174XXXX as opened on or about May 3, 2016, with a $9,408

Balance owed, a $361 Monthly Payment, and a Payment Status of “Current, was

past due 30 days three times”.

      38.    Experian’s reporting of the Account was inaccurate.

      39.    Equifax was reporting the Account with a $9,408 Reported Balance, a

$361 Scheduled Payment Amount, an Account Status of “Pays As Agreed”, and a

41% Debt-to-Credit Ratio.

      40.    Equifax’s reporting of the Account was inaccurate.

      41.    Trans Union reported the Account with a $9,408 Balance owed, and a

$361 Monthly Payment, that 41% remained to be paid on the loan, and 30-day late

payments in July and August 2019.

      42.    Trans Union’s reporting of the Account was inaccurate.

      43.    Defendants are inaccurately reporting that Plaintiff owes money on

the discharged Account, and also report inaccurate statuses of this Account,

thereby damaging her credit utilization.

      44.    Defendants inaccurately report the status of these debts, even though

the debts are in fact discharged, Plaintiff is no longer personally liable for the

debts, and Defendants have actual knowledge Plaintiff filed for and received a

                                           10
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 11 of 16




Chapter 7 Bankruptcy discharge. Defendants report the bankruptcy discharge in the

public record section of Plaintiff’s credit reports, as well as in other

account/tradelines, which report the same types of pre-bankruptcy debts as being

included in/discharged in bankruptcy with $0 balances.

      45.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

      46.    Upon information and belief, Plaintiff applied for and was denied

credit opportunities with Capital One Auto Finance, Global Lending Service, Best

Buy, Apple, Amazon, and Barclays Bank Delaware due to Defendants’ inaccurate

reporting, which was published to Capital One Auto Finance, Global Lending

Service, Best Buy, Apple, Amazon, and Barclays Bank Delaware in their review of

Plaintiff’s application.

                                     COUNT I
                  Violations of the FCRA, 15 U.S.C. § 1681e(b)
      47.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.



                                          11
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 12 of 16




      48.      The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system.

      49.      Congress enacted the FCRA to ensure fair and accurate reporting,

promote efficiency in the banking system, and protect consumer privacy.

      50.      The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital

role in assembling and evaluating consumer credit and other consumer

information.

      51.      The FCRA requires consumer reporting agencies like Defendant to

follow reasonable procedures to assure maximum possible accuracy of consumer

information.

      52.      Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b)

by failing to use reasonable procedures to assure maximum possible accuracy of

information pertaining to discharged debts that arose prior to and were included in

the consumer’s bankruptcy.

                                          12
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 13 of 16




      53.     Consequently, Defendants routinely report inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when

Defendants possess information inconsistent with the reported information, and

possesses information establishing that the reported information is in fact

inaccurate.

      54.     Defendants knew or should have known of its obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well

established by the plain language of the FCRA, in promulgations of the Federal

Trade Commission, well-established case law, and in prior cases involving

Defendants from which Defendants are on notice of their unreasonable procedures

concerning the reporting of discharged debts.

      55.     Defendants have obtained or has available substantial written

materials that apprised Defendants of duties and obligations mandated by the

FCRA, including where consumers file for Chapter 7 Bankruptcy.

      56.     Despite knowledge of these legal obligations, Defendants acted

willfully in consciously breaching known duties and deprived Plaintiff of her rights

under the FCRA.



                                        13
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 14 of 16




      57.     Defendants violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer

disclosure.

      58.     Defendants possess information from which Defendants should know

the reported information is inaccurate, as Defendants include the date the consumer

filed bankruptcy, whether the consumer obtained a bankruptcy discharge, as well

as the date the inaccurate tradeline account/debt arose or was otherwise opened by

the consumer.

      59.     Defendants are also on notice from other account tradelines reported

by Defendants that indicate those accounts were included in/discharged in

bankruptcy.

      60.     In this case, the inaccurately reported debts pertain to TD Auto

Finance debts that Defendants knew are several years old, and which predated

Plaintiff’s Chapter 7 Bankruptcy.

      61.     Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

      62.     Defendants are a direct and proximate cause, as well as a substantial

factor in causing actual damages and harm to Plaintiff, including, but not limited

to, credit denials, embarrassment, anguish, and emotional and mental pain.

                                          14
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 15 of 16




      63.    Consequently, Defendants are liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by

15 U.S.C. § 1681 et seq.

      64.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

      65.    Defendants are a direct and proximate cause, as well as a substantial

factor in causing damages and harm to Plaintiff. Consequently, the Defendants are

liable for actual and statutory damages, punitive damages, attorneys’ fees, costs, as

well as other such relief permitted by 15 U.S.C. § 1681 et seq.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Ajimary Njie respectfully requests judgment be

entered against Defendants for the following:

A.    Declaratory judgment that Defendant violated the FCRA;

B.    Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

C.    Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

D.    Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                                         15
     Case 1:20-cv-04735-JPB-LTW Document 1 Filed 11/20/20 Page 16 of 16




E.     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

       and 1681o(a)(2);

F.     Awarding Plaintiff any pre-judgment and post-judgment interest as may be

       allowed under the law; and

G.     Any other relief that this Court deems appropriate.



                                   JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 20th day of November 2020.



                                                By: s/Jenna Dakroub
                                                Jenna Dakroub
                                                Bar Number: 385021
                                                Price Law Group
                                                8245 N. 85th Way
                                                Scottsdale, AZ 85258
                                                E: jenna@pricelawgroup.com
                                                Telephone: (818) 600-5513
                                                Fax: (818) 600-5413
                                                Attorneys for Plaintiff
                                                Ajimary Njie




                                               16
